            Case 2:20-cv-00441-RMP                   ECF No. 35          filed 03/29/21     PageID.257 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                         FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                     Eastern District of Washington                      EASTERN DISTRICT OF WASHINGTON


          CHARLES JOSEPH REEVIS, V., (a.k.a.
           beezlbulbsonoffallenangelGoddess’s),
                                                                                                          Mar 29, 2021
                                                                     )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-cv-00441-RMP
SPOKANE COUNTY SUPERIOR COURT,                                       )
SPOKANE COUNTY DETENTION SERVICE,                                    )
DECANESS HOSPTLE MEDICAL CENTER
and SACRED HEART HOSPTLE,
                   Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Action is DISMISSED WITH PREJUDICE for failure to state a claim upon which relief may be granted under 28 U.S.C.
’
              §§ 1915(e)(2) and 1915A(b)(1).




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON




Date: 03/29/2021                                                            CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                             Allison Yates
